Citation Nr: 1522221	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected post-operative status fracture of the right ankle (right ankle disability).

3.  Entitlement to service connection for a left knee disability secondary to his right ankle disability.

4.  Entitlement to service connection for a psychiatric disability as secondary to his right ankle disability.

5.  Entitlement to a rating in excess of 20 percent for his right ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to December 1980.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2011, and September 2012 rating decisions of the San Juan Department of Veteran Affairs (VA) Regional Office (RO).

Some clarification of procedural history is required.  Although the Agency of Original Jurisdiction (AOJ) accepted an August 2011 correspondence as a new claim seeking service connection for a left knee disability, the Board notes that the Veteran was denied service connection for such disability earlier that year, in a January 2011 rating decision.  As the "new claim" was received within the one-year appellate period for the January 2011 rating decision, the Board finds it is reasonably shown to communicate disagreement with that decision and constitutes a notice of disagreement thereof.  

Similarly, the Veteran was granted a higher 20 percent rating for his right ankle disability in a May 2011 rating decision; subsequently, an August 2011 report of general information indicated the Veteran sought a higher rating for such disability.  Therefore, the Board also finds that such report constitutes written evidence of the Veteran's patent disagreement with the May 2011 rating decision.  As such, those matters are on appeal from the January 2011 and May 2011 decisions, respectively. 

Finally, the Board notes that the AOJ has treated the Veteran's August 2011 correspondence as initiating a new claim of service connection for a low back disability.  However, the Veteran was previously denied service connection for a back disability in a June 1982 rating decision that, for reasons discussed further below, became final.  Therefore, the matter of whether new and material evidence has been received to reopen the underlying claim of service connection must first be addressed.

The Board also notes that, during the Veteran's May 2011 ankle examination in conjunction with his increased rating claim, he reported that he had been unemployed for the last two to five years due to his ankle pain.  Thus, the Board finds the record has reasonably raised the matter of entitlement to a TDIU rating, and that such matter is part and parcel of the increased rating claim currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of service connection for a low back disability, a left knee disability, a psychiatric disability, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1982 rating decision denied the Veteran service connection for a back disability, based essentially on a finding that the evidence did not show the Veteran had a diagnosed back disability; the Veteran was notified of that decision and his appellate rights, and did not file a timely appeal or submit new and material evidence within the following year; that decision is now final.

2.  Evidence received since the June 1982 rating decision includes evidence that is neither cumulative nor redundant of evidence previously of record, relates to an unestablished fact needed to substantiate the underlying claim of service connection, and raises a reasonably possibility of doing so.

3.  At no point is the Veteran's service-connected right ankle disability shown to be productive of ankylosis; the Veteran has not had a prosthetic replacement of his ankle.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected post-operative status fracture of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5056, 5270 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is reopening the claim of service connection for a back disability; thus, no further discussion of notice and assistance in connection with that claim is necessary.  Notice regarding the claim for increased rating was provided in April 2011.  

The duty to assist has also been met.  The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, the Veteran has not alleged that any pertinent records remain outstanding.  Furthermore, VA examinations have been conducted in conjunction with the Veteran's increased rating claim in May 2011 and July 2013.  Together, these examinations reflect a consideration of the entire record, describe all pertinent findings and features needed to rate the Veteran's right ankle disability, and provide rationales for all opinions given.  The Veteran has not alleged that his right ankle disability has become worse since the most recent July 2013 examination, and nothing else of record reflects a material change in the disability.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran was previously denied service connection for a back disability in a June 1982 rating decision, based essentially on a finding that the evidence did not show that the Veteran had a diagnosed back disability at the time.  Evidence of record in June 1982 included the Veteran's STRs, the report of a May 1982 VA examination and some post service treatment records.  The Veteran was notified of the decision and his appellate rights, did not file a timely appeal, and new and material evidence was not received within the following year.  Therefore, that decision became final based on the evidence of record at the time.

Evidence received since the prior final denial in this matter includes VA treatment records, examination reports, and lay statements that show the Veteran has been diagnosed with lumbar spondylosis, lumbar muscle spasm, and sacroiliac joint arthritis, and tends to suggest that such disabilities may have been caused or aggravated by his service-connected right ankle disability.  The Board finds that such evidence is neither cumulative nor redundant of evidence which was previously of record, and is therefore indisputably new.  Furthermore, it clearly relates to previously unestablished facts (current diagnosis and nexus) needed to substantiate the underlying claim of service connection.  Moreover, it presents a new secondary theory of entitlement that was not previously considered or developed.  In light of the above, and considering the low threshold standard for reopening established in Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Therefore, new and material evidence has been received, and the matter may be reopened.

Increased Rating 

The Veteran contends that a rating in excess of 20 percent is warranted for his service-connected right ankle disability.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on March 15, 2011, the period for consideration is from March 15, 2010 to the present.

The Veteran's right ankle disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, based on marked limitation of motion.  That is the maximum rating under DC 5271.  Under DC 5270, a 30 percent is warranted where there is ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Assignment of a 40 percent rating requires ankle ankylosis in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

In addition, a 40 percent rating may also be granted if there has been prosthetic replacement of the ankle joint with chronic residuals consisting of severe painful motion or weakness, and a 100 percent rating is warranted for a year following implantation of the prosthesis.  DC 5056.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Here, an April 2011 VA record shows the Veteran reported his ankle locking up during a quarter-mile walk, and prevented him from continuing.  He reported daily swelling and pain that prevented prolonged standing or work involving heavy lifting.  He also said he often has to call relatives to come pick him up because he is immobilized by the pain and locking of his right ankle.

On May 2011 VA examination, the Veteran reported giving way, pain, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and one to three locking episodes per month.  He denied any deformity, incoordination, episodes of dislocation or subluxation, or effusions.  He also reported severe flare-ups that occurred weekly and lasted for hours, brought on by prolonged walking and standing.  Flare-ups caused decreased range of motion and ambulation secondary to pain, and were alleviated by medication and rest.  He indicated he was able to stand for fifteen to thirty minutes, and could walk a quarter mile.  He denied using any assistive devices.  On physical examination, the Veteran's ankle disability was found to affect a weight-bearing joint and cause antalgic gait.  There was no other evidence of abnormal weight-bearing or loss of a bone or part of a bone.  There was no sign of inflammatory arthritis.  The examiner noted crepitus, tenderness, and swelling and tenderness at the lateral malleolus.  There was no sign of ankle instability or tendon abnormality.  Range of motion studies showed the Veteran could dorsiflex his right ankle to eight degrees, and plantar flex to 26 degrees.  Pain was noted with motion of the right ankle.  No additional limitation was found on repetitive testing.  There was no joint ankylosis, and X-rays showed a right ankle status post internal fixation of the distal fibular diaphysis with two screws, multiple small ossific fragments adjacent to the medial malleolus and posterior malleolus, likely related to remote trauma.  Anatomic alignment was grossly maintained, and no radiopaque foreign body was identified.  There was a suggestion of soft tissue swelling.  At the time, the Veteran said his usual occupation was as a postal worker, but that he had been unemployed for the last two to five years because he was unable to walk routes effectively due to ankle pain.  The examiner indicated the Veteran's right ankle had a moderate effect on chores, shopping, recreation, and traveling, a mild effect on bathing and dressing, and did not affect feeding, toileting, or grooming.  However, it prevented exercise and sports.

On July 2013 VA examination, the Veteran complained of constant right ankle pain worsened by long distance ambulation or cold and rainy days.  He also complained of right ankle swelling.  He reported flare-ups, lasting four to six hours, which prevented prolonged standing or walking.  Range of motion testing showed right ankle plantar flexion to 40 degrees with no objective evidence of pain, and right ankle dorsiflexion to 0 degrees, with no objective evidence of pain.  There was no change on repetitive testing, but the examiner found additional functional loss due to less movement than normal and pain on movement.  There was no sign of localized tenderness of pain on palpation of the joints or soft tissue, muscle strength was normal, there was no evidence of instability, and the Veteran's right ankle was not ankylosed.  The examiner noted that the Veteran had not had a total ankle joint replacement and his right ankle was not so functionally impaired that amputation with prosthesis would equally serve him.  Although the Veteran did have a residual surgical scar on the right ankle, it was neither painful nor unstable, and did not have a total area greater than 39 square centimeters.  The examiner indicated the right ankle condition did not impact the Veteran's ability to work, and that his gait was normal.

The Board first notes that, while it has reviewed all evidence of record and acknowledges there is evidence of significant impairment of motion in the Veteran's right ankle, he is already receiving the maximum rating allowed for limitation of motion.  Therefore, the only way a higher rating may be warranted for the Veteran's right ankle disability is if the evidence shows his right ankle is either ankylosed or has been replaced by prosthesis.  To that end, the Board observes that nothing suggests, and the Veteran does not allege, that his right ankle is ankylosed.  Notably, both May 2011 and July 2013 VA examination reports expressly found no evidence of joint ankylosis.  Similarly, there is no evidence or allegation suggesting the Veteran has undergone a total ankle replacement, and on the most recent VA examination, the Veteran expressly denied having a total ankle joint replacement, and the examiner specifically found he did not have such severe functional impairment of the right ankle joint that amputation with prosthesis would equally serve him.  Furthermore, while the evidence shows significant functional limitations due to subjective factors (i.e., pain), nothing suggests that such impairment is equivalent to that caused by ankylosis; the Veteran is still able to ambulate, albeit with considerable difficulty at times.  Consequently, the Board finds that the weight of evidence shows that, while the Veteran's right ankle disability produces marked limitation of motion, it is not shown to be productive of such severe disability as to warrant a rating in excess of 20 percent based on ankylosis (either actual or functional) or prosthetic replacement.  Therefore, it most closely approximates the criteria contemplated by a 20 percent rating for marked limitation of motion under Code 5271, and a higher rating is not warranted.

The Board has also considered whether a separate rating is warranted for surgical scars associated with the Veteran's service-connected right ankle disability.  However, although the evidence shows the Veteran does have scar residuals of an old right ankle surgery, there is nothing suggesting that it is either painful or unstable, or that it occupies an area greater than 39 square centimeters.  Therefore, it would not be compensable under the applicable diagnostic codes (7800-05).  See 38 C.F.R. § 4.118.

Extraschedular Considerations


The discussion above reflects that the symptoms of the Veteran's right ankle disability, including pain, swelling, locking and limited motion, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the Veteran's increased rating claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted.

The appeal seeking a higher rating for service-connected post-operative status fracture of the right ankle is denied.


REMAND

The Veteran was afforded VA examinations in conjunction with his service connection claims in January 2012.  The Veteran has advanced a secondary theory of entitlement for all his service connection claims.  However, the Board notes that, while the examiners provided negative opinions regarding whether the Veteran's current low back, knee, and psychiatric disabilities are caused by his service-connected right ankle disability, none of the opinions of record address whether such disabilities may be aggravated by the right ankle disability.  

Moreover, although the negative opinions for his low back and left knee disabilities rely on the fact that the Veteran reportedly incurred injuries to both areas after falling while playing racquetball and climbing a tree, respectively, the Board notes that implicit in the secondary nature of these claims is the assertion that the Veteran's right ankle disability may have caused or contributed to the accidents and initial injuries that the opinions appear to concede as leading to his current low back and left knee pathology.  Critically, the question of whether secondary service connection is warranted does not require a showing of direct, factual causation; it need only be shown that the Veteran's low back and left knee disabilities are proximately due to or the result of his right ankle disability.  Furthermore, with respect to the Veteran's low back disability, the Board notes that his STRs include notations of chronic low back pain, a low back sprain, and a history of low back injury during basic training.  As the matter is already being remanded for further development, a medical opinion addressing direct service connection should also be sought.

In addition, the Board notes that on psychiatric examination, the Veteran was diagnosed with alcohol dependence and alcohol-induced mood disorder.  However, the subsequent etiological opinion is entirely circular- although the examiner indicates there are other stressors that are unrelated to the Veteran's right ankle disability, the primary rationale is that they are, instead, primarily related to his alcohol abuse.  Furthermore, the Board notes that, as noted above, even if the rationale were not ambiguous and circular, it fails to address whether the Veteran's psychiatric disabilities may have been aggravated by his right ankle disability.  The Board also notes that VA treatment records dated before and after the January 2012 psychiatric examination indicate the Veteran was, and continues to be, seen and treated for bipolar disorder in addition to multiple substance dependence diagnoses.  Thus, clarification of his current psychiatric diagnoses is also needed.

Consequently, the Board finds that these examinations are inadequate, and new examinations are needed to clarify the nature and likely etiology of the disabilities remaining on appeal.  Moreover, the resolution of these service connection claims may have an impact on the analysis and development needed for a proper adjudication of the implicit claim seeking a TDIU rating.  Therefore, these matters are inextricably intertwined, and adjudication of the TDIU claim must be deferred pending resolution of the service connection claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the appropriate notice and a formal TDIU application for a claim of entitlement to a TDIU rating, and afford him an opportunity to respond before taking appropriate action to develop the claim.

2. Obtain updated records of all VA treatment or evaluations the Veteran has received for a low back, left knee, or psychiatric disability.

3. Then, arrange for the Veteran to be examined by a VA orthopedist to determine the nature and likely etiology of his low back and left knee disabilities.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability is caused or aggravated by his service-connected post-operative status fracture of the right ankle.  Specifically, the examiner should consider and discuss, as necessary, the Veteran's reports that he initially injured his low back in a fall while playing racquetball, and whether there is a causal connection between his service-connected right ankle disability and the reported accident causing the low back injury.

b. Please indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's low back disability is related to his military service, to include the notations of chronic low back pain, low back sprain, and low back injury during basic training in his service treatment records.

c. Please indicate whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability is caused or aggravated by his service-connected post-operative status fracture of the right ankle.  Specifically, the examiner should consider and discuss, as necessary, the Veteran's reports that he initially injured his left knee when he fell while climbing a tree, and whether there is a causal connection between his service-connected right ankle disability and the reported accident causing the left knee injury.

All opinions must include a complete rationale, citing to supporting factual evidence and medical literature as appropriate.

4. Then, arrange for the Veteran to be examined by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disabilities.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.

b. For each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is caused or aggravated by his service-connected post-operative status fracture of the right ankle.

All opinions must include a complete rationale, citing to supporting factual evidence and medical literature as appropriate.
	
5. Then, conduct any additional development indicated by the results of the above remand directives (e.g., arranging for a TDIU examination), review the record, and readjudicate the claims (to include the claim of TDIU).  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


